DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Aron Griffith on 04/25/2022.
The application has been amended as follows: 
Claim 1, lines 19-22:
recovering [[an]] a hydrocracked effluent containing additional olefins and/or dienes from the hydrocracking reactor system;
a separator configured for separating unreacted hydrogen from hydrocarbons in the hydrocracked effluent;
a fractionator configured for fractionating the hydrocarbons in the hydrocracked effluent to form two or 

Claim 5, lines 6:
a hydrotreater configured for hydrotreating the liquid fraction, [[and]] containing a catalyst for

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s arguments (see Remarks submitted on 12/08/2021) with respect to the rejection of claim 1 over Sundaram (US Pub. 2016/0097002; hereinafter “Sundaram 2016”), in view of Sundaram et al. (“Thermodynamic Model of Sediment Deposition in the LC-FINING Process” Energy & Fuels 2008, 22, 3226-3236; hereinafter “Sundaram 2008”), have been fully considered and are persuasive. Particularly, the examiner agrees with Applicant that the cited prior art does not teach or suggest the claimed first separator configured for separating the heated hydrocarbon mixture at a vapor / liquid cut point in a range from 200°C to 350°C to produce a first liquid fraction which is subsequently processed in a hydrocracking reactor, as recited in claim 1. Neither Sundaram 2016 nor Sundaram 2008 teaches or suggest a hydrocracking reactor designed to process a liquid hydrocarbon fraction having these relatively low boiling hydrocarbons.  Claims 5 and 13 were previously indicated allowable in the Non-Final Rejection dated 09/14/2021.
Sundaram 2016, applied in the previous Office Action, is considered the closest prior art of record to the claimed inventions recited in claims 1, 5 and 13. However, as noted above, Sundaram 2016 fails to teach or reasonably suggest “a first separator configured for separating the heated hydrocarbon mixture into a first vapor faction and a first liquid fraction at a vapor / liquid cut point in a range from 200°C to 350°C” (emphasis added) and “a hydrocracking reactor system configured for contacting the first liquid fraction with a hydrocracking catalyst” as required in claim 1. Sundaram 2016 teaches thermally cracking hydrocarbons with a boiling point of about 550°C or lower ([0027]-[0028]), and thus, one skilled in the art would not have been motivated to obtain a fraction containing hydrocarbons with a relatively low initial boiling point (200-350°C) and send it to a hydrocracking reactor. Sundaram 2008 was cited in the previous Office Action as teaching “a hydrocracking reactor system,” “a separator,” and “a fractionator” recited in claim 1. However, Sundaram 2008 discloses utilizing a residue (e.g. vacuum residue) as its feedstock and therefore it would not motivate one skilled in the art to modify the Sundaram 2016 process by particularly obtaining and hydrocracking a hydrocarbon fraction with a relatively low initial boiling point of 200°C to 350°C, as required in claim 1.
With respect to claims 5 and 13, neither Sundaram 2016 nor Sundaram 2008 teaches or reasonably suggests the claimed system, which includes:
(1) a hydrotreater configured for hydrotreating the liquid fraction (resulting from the first vaporizer), removing one or more of metals, sulfur, nitrogen, Conradson Carbon Residue (CCR), or asphaltenes, and producing a hydrotreated liquid, 
(2) a second hydrocracker configured for hydrocracking the heavy hydrocracked fraction (resulting from the first hydrocracking and separator), converting hydrocarbon components therein to naphtha range hydrocarbons, and recovering a second hydrocracked effluent, 
(3) a second separator configured for separating the second hydrocracked effluent to recover a second light hydrocracked fraction comprising the naphtha range hydrocarbons, and a second heavy hydrocracked fraction, and 
(4) a thermal cracker configured for thermally cracking (i) the superheated vapor fraction, (ii) the second vapor fraction; (iii) the third vapor fraction, (iv) the second light hydrocracked fraction, and (v) the second heavy hydrocracked fraction (claim 13), or the fourth vapor fraction and the fourth liquid fraction, obtained from a fourth vaporizer configured for partially vaporizing the second heavy hydrocracked fraction (claim 5), and producing thermally cracked hydrocarbon effluents each containing a mixture of olefins and paraffins. 
	Nothing in Sundaram 2016, in view of Sundaram 2008, or elsewhere in the prior art of record, provides a teaching or suggestion that would have motivated one skilled in the modify the Sundaram/Sundaram 2008 system by including a hydrotreater, a second hydrocracker, and a second separator (and a fourth vaporizer for claim 5), each configured to operate the functions as recited in claims 5 and 13. Particularly, while Sundaram 2016 suggests that the hydrocarbon feed may be subjected to hydrotreating upstream of the process disclosed therein, there is no teaching or suggestion that would have reasonably motivated one skilled in the prior art to specifically operate the hydrotreater downstream of the first vaporizer and upstream of the second vaporizer to hydrotreat the liquid fraction obtained from the first vaporizer.  Also, there is no sufficient motivation which would have guided one skilled in the art to operate two hydrocrackers and two separators such that (i) a second light hydrocracked fraction and (ii) a second heavy hydrocracked fraction (claim 13), or a fourth vapor fraction and a fourth liquid fraction obtained from a fourth vaporizer (claim 5) are additionally obtained and then subjected to thermal cracking. 
Halsey (US Pub. 2009/0050523 A1), another closest prior art of record, discloses a process and its accompanying apparatus for thermally cracking a hydrocarbon mixture, the apparatus comprising: a first vaporizer configured for partially vaporizing a whole crude (2 in Fig. 1) to form a liquid fraction (15) and a vapor fraction (14) ([0024], [0047]); a heater (27) configured for heating the vapor fraction to form a heated vapor fraction (28) ([0050]); a second vaporizer (13) configured for partially vaporizing the liquid fraction to form a second vapor (17) and a second liquid fraction ([0047], [0059]); a hydrocracker (51) configured for hydrocracking the second liquid to form a hydrocracked product (52) ([0058]); and a thermal cracker (29) configured for thermally cracking the heated vapor fraction, the second vapor fraction, and a portion of hydrocracked product ([0050], [0058]). However, Halsey does not teach or reasonably suggest that the apparatus may further comprise a hydrotreater, a third vaporizer (and a fourth vaporizer, as recited in claim 5), a second hydrocracker, and a second separator, said units being configured to operate the functions as recited in claims 5 and 13. Consequently, no prior art of record, individually or in combination, teaches or reasonably suggests a system comprising all of the claimed components that are specifically arranged and configured to operate the functions, as recited in claims 5 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772  

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772